Citation Nr: 1014521	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to service connection for hypertension (HTN).  

3.  Entitlement to service connection for erectile 
dysfunction

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Service connection was established for diabetes mellitus as 
secondary to exposure to Agent Orange upon rating decision in 
January 2007.  A 20 percent disability rating was assigned.  

In October 2009 the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA).  38 C.F.R. § 
20.901(a) (2009).  The opinion, dated in November 2009 was 
associated with the other evidence in the claims file for 
consideration in January 2010.  As required by statute and 
regulation, the Board provided the Veteran and his 
representative copies of this opinion and gave them time to 
respond to it with additional evidence or argument.  See 38 
C.F.R. § 20.903 (2009).  In March 2010, in response, the 
Veteran's representative submitted a statement in support of 
the Veteran's claims.  Thus, this case is ready for appellate 
consideration.  

In January 2008, the RO denied service connection for 
erectile dysfunction and for SMC based on loss of use of a 
creative organ.  The Veteran submitted a statement shortly 
thereafter that has been interpreted as a timely notice of 
disagreement with that denial.  These issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran was not diagnosed with or treated for 
peripheral neuropathy or HTN during active military service 
and those conditions, which were not shown to be present 
until many years after service, are not related to service.

2.  There is no competent medical evidence showing these 
conditions were caused or permanently made worse by a 
service-connected disability, including diabetes mellitus 
type II.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred during active 
military service and is not secondary to a service-connected 
disability, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  HTN was not incurred during active military service and 
is not secondary to a service-connected disability, nor may 
it be presumed to have been incurred during service. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an August 
2005 letter to the Veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  A medical expert opinion was obtained as 
to both issues on appeal.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
April 2008.  




Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
peripheral neuropathy (as an organic disease of the nervous 
system) and/or HTN to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309  (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2009).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although 
the VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2009).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Background

It is the Veteran's primary contention that service 
connection is warranted for peripheral neuropathy and HTN, 
which he posits are secondary to his service-connected 
diabetes mellitus type II disability.  

The STRs are negative for report of, treatment for, or 
diagnoses of peripheral neuropathy or HTN.  The Veteran's 
blood pressure reading upon separation exam in August 1969 
was 138/70.  When he filed a claim for benefits in May 2005, 
the Veteran asserted that had been diagnosed with diabetes, 
peripheral neuropathy of the lower extremities, and HTN in 
February 2003 by a private physician.  The Veteran was 
requested to submit these records or to provide additional 
information so that VA could obtain such.  He did not reply 
to the request.  

Upon VA examination in September 2005, the Veteran reported 
onset of diabetes in 2003.  He said that he was diagnosed 
with HTN at this same time.  He also reported numbness, 
tingling, and pain in the toes.  

Private treatment records dated in 2006 show treatment for 
various conditions, to include diabetes mellitus with oral 
medication control.  The reports also note a history of 
treatment for HTN.  No evidence of treatment for chronic 
peripheral neuropathy is indicated.  

When examined by VA in May 2007, the examiner noted that the 
claims file was reviewed.  It was noted that the Veteran was 
service-connected diabetes mellitus, and that he now claimed 
that his peripheral neuropathy and HTN were secondary to that 
condition.  The Veteran reported that the onset of his 
neuropathy preexisted (by about 2 years) the diagnoses of his 
diabetes.  Physical exam showed good muscle tone and normal 
reflexes.  Strength was normal with no weakness, paralysis, 
or weakness indicated in the upper or lower extremities.  The 
examiner opined that the Veteran's claimed peripheral 
neuropathy predated his diabetes and with his history of 
alcohol and drug use, it was less likely, less than 50/50  
probability that the neuropathy was secondary to diabetes.  
As to his HTN, diagnosed in 2003, the examiner noted that the 
Veteran was taking medication for control.  In the examiner's 
opinion, HTN was not shown to be due to diabetes.  

Additional VA examinations and records dated in 2007 
essentially relate to other conditions.  

In October 2009, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA).  38 
C.F.R. § 20.901(a) (2009).  The November 2009 report reflects 
that the examiner reviewed the claims file and provided a 
detailed history of the medical records (as summarized 
above).  The examiner noted that he was requested to provide 
opinions as to whether the Veteran's service-connected 
diabetes mellitus caused his high blood pressure and/or his 
peripheral neuropathy.  Or, did his peripheral neuropathy 
and/or his HTN aggravate or make worse his diabetes?  

The examiner's response included the following:

The peripheral neuropathy (PN) of 
diabetes mellitus (DM) is primarily 
associated with oxidative stress and 
inflammation, sorbitol, and other agents 
related to longstanding uncontrolled 
hyperglycemia (elev BS).  This was 
clearly established for DM (DM1) in the 
Diabetes Control and Complications Trial 
(DCCT) published in the New England 
Journal of Medicine (NEJM), 1993, which 
unequivocally demonstrated that control 
of hyperglycemia, markedly reduced such 
complications (eye, kidney, nerve) of DM.  
In our patient/case, the presence of 
neuropathy, years before a diagnosis of 
DM, strongly supports that hyperglycemia, 
due to uncontrolled DM, was not causative 
of the neuropathy (PN).  In addition, 
excessive use of alcohol, and drugs 
(cocaine) are confirmed, both of which 
(but especially the alcohol) are well 
known to produce peripheral neuropathy, 
clinically not distinguishable from PN 
caused by DM.  

With regard to his HBP, the link proposed 
would almost certainly be through damage 
to his kidneys.  In 2007, 4 years his HBP 
had been diagnosed; his renal function 
and urinary microabumin were reported to 
be normal.  This is not consistent with 
Diabetes Nephropathy, which should have 
been in place for a while (?2-3 years) 
for the renal disease to have caused the 
HBP.  Additionally, drug abuse (cocaine) 
is even more likely than DM, to have been 
the cause of this HBP.  

Basically, evidence of 2-3 years of 
uncontrolled, or poorly controlled blood 
sugar (BS), would be needed to be 
seriously causally linked to PN, renal 
disease and/or HBP (thru kidney damage 
from DM).  This does not appear to be the 
case in this patient/case.  Hence, it is 
far less than 50% likely, i.e., it is 
unlikely, that the service connected DM 
caused either the HBP or the PN 
(neuropathy).  However, once in place, 
whatever the initial cause, additional 
damage from uncontrolled hyperglycemia 
(DM), could have made either or both 
conditions worse.  But, in my opinion, 
this is clearly not the initial or 
dominant cause.  

Analysis

STRs are silent for any treatment for or complaints or 
findings of peripheral neuropathy or HTN.  It is not until 
2003 that the record shows a diagnosis of HTN, or diabetes 
for that matter, and the Veteran has reported that his 
peripheral neuropathy preexisted his diabetes by about 2 
years.  As the Veteran was discharged from service in 1969, 
none of these conditions were diagnosed until over 30 years 
after his discharge from active service and well-beyond the 
presumptive period for the peripheral neuropathy and HTN.  38 
C.F.R. § 3.309 (2009).

Thus, it is clear that service connection is not warranted 
for peripheral neuropathy or HTN on a direct basis as these 
conditions were not shown during service or for many years 
thereafter.  38 C.F.R. § 3.303 (2009)

As to the Veteran's primary contention that peripheral 
neuropathy and HTN are secondary to his service-connected 
diabetes, the VA examiner in 2007 and the 2009 medical 
examiner opined that they were not.  After review of the 
entire record, these examiners both concluded that the 
Veteran's post service peripheral neuropathy and HTN did not 
result from his diabetes.  

Specifically, and as noted above, the most recent opinion was 
provided by a VHA medical expert.  After review of the entire 
record, he concluded that evidence of 2-3 years of 
uncontrolled, or poorly controlled blood sugar (BS), would be 
needed to be seriously causally linked to PN, renal disease 
and/or HBP (thru kidney damage from DM).  As this was not the 
case here, he opined that current peripheral neuropathy and 
HTN were far less than 50% percent likely to have resulted 
due to diabetes mellitus.  Moreover, there is no competent 
evidence that either of the disorders at issue was aggravated 
by the service connected diabetes.

The medical evidence presents no other opinions or findings 
that the diagnosed peripheral neuropathy and/or HTN resulted 
from the Veteran's diabetes mellitus, or that it is in any 
other way the result of his active service.

While the Veteran's contentions as to etiology of peripheral 
neuropathy and HTN have been considered, it is noted that he 
is competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The medical examiners considered the service and post service 
medical evidence of record, the clinical findings, and the 
Veteran's assertions and complaints, and found that 
peripheral neuropathy and HTN, first diagnosed many years 
after service separation, were not related to the Veteran's 
service-connected diabetes mellitus.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

As there is no medical evidence that provides the necessary 
nexus between peripheral neuropathy and HTN to the Veteran's 
service-connected diabetes mellitus, type or to his active 
military service, to include exposure to Agent Orange, the 
preponderance of the evidence is against the claims for 
service connection for peripheral neuropathy and HTN.  
Therefore, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for peripheral neuropathy and 
HTN is not warranted.


ORDER

Service connection for peripheral neuropathy is denied.  

Service connection for HTN is denied.  

REMAND

In January 2008, the RO denied service connection for 
erectile dysfunction and for SMC based on loss of use of a 
creative organ.  The Veteran submitted a statement shortly 
thereafter that can reasonably interpreted as a timely notice 
of disagreement with that denial when read in conjunction 
with the representative's statement.  

A statement of the case (SOC) has not been sent to the 
Veteran regarding these issues.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court indicated that in a case in 
which a veteran expressed disagreement in writing with a 
decision by an agency of original jurisdiction and the agency 
of original jurisdiction failed to issue an SOC the Board 
remanded the matter for issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of an SOC, so that 
the Veteran may have the opportunity to 
complete an appeal on the issue of 
entitlement to service connection for 
erectile dysfunction and SMC (if he so 
desires) by filing a timely substantive 
appeal.  Failure to submit a timely 
substantive appeal will result in a 
closing of the appeal without being 
returned to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


